Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: This Supplemental Document is being provided to correct the typo of the Allowed claim listing in the previous Notice of Allowance which improperly included cancelled claim 4.

Allowable Subject Matter
Claims 1, 3, 5-7, and 14-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose or suggest the claimed “a re-conveyance path … a stack lever configured to contact a top surface of the sheet on the discharge tray and press … a guide member configured to form a part of the re-conveyance path, extend up to a position downstream of the stack lever in the sheet discharge direction above the stack lever… between the guide member and the stack lever wherein a downstream end portion of the guide member in the sheet discharge direction has a first guide surface configured to guide the sheet … toward the discharge tray; and wherein the first guide surface is formed in a curved shape to approach the discharge tray as going downstream in the sheet discharge direction” in combination with the remaining claim elements as set forth in claims 1, 3, 5.
Prior art does not disclose or suggest the claimed “a re-conveyance path … a stack lever configured to contact a top surface of the sheet discharged on the discharge tray and press the sheet … cover being configured to… cover the stack lever from above… including a guide …serve as a part of the re-conveyance path, extend up to a position downstream of the stack lever in the sheet discharge direction above the stack lever…between the cover and the stack lever; wherein a downstream end portion of the guide … has a first guide surface configured to guide the sheet being conveyed along the re-conveyance path toward the discharge tray; and wherein the first guide surface is formed in a curved shape to approach the discharge tray as going downstream in the sheet discharge direction” in combination with the remaining claim elements as set forth in claims 14-23.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                        /WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
2/8/2022